DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 45-63, is/are filed on 12/11/2020 are currently pending. Claim(s) 57-59, 61, 63 is/are withdrawn, claim(s) 45-56, 60, 62 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 45-56, 60, 62 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 45 recites “a miscible antimicrobial metal-based reagent.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
Claim 47 recites “0.1% to 3% polyvinylpyrrolidone from 20% polyethylene glycol and from 30% to 60% Nmethyl pyrrolidone solution” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
47 recites “from 0,1% to 5% to 15% polyvinyl pyrrolidone” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
Claim 47 recites “from 2% to 5% polyvinyl pyrrolidone” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 45-56, 60, 62 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 45, and dependent claims thereof require the term "intrinsically anti-microbial" to merely define the subject-matter in terms of the result to be achieved without disclosing which product features of the membrane are required to achieve this effect. However, such a formulation is not allowable because it appears possible to define the subject-matter in more concrete terms, i.e. the presence of a metal oxide, metal salt or metal (see claim 56). Removing the term or adding said details would clarify the issue. 
Claim 45 requires a miscible antimicrobial metal-based reagent, it is unclear how miscible is defined. Miscible in the broadest interpretation means capable of being mixed. Further, miscible requires a certain solution in which the element or compound is mixed in. Here it unclear as to what solution is antimicrobial metal-based reagent miscible in? Water? Ethanol? Oil? For the purpose of examination it is interpreted as all solutions. 
Claim 48 requires, a miscible antimicrobial re agent it is unclear if this a new miscible antimicrobial reagent or the same one described in claim 45

Claim(s) 60 recites the limitation “the antimicrobial substance.” There is insufficient antecedent basis for this limitation in the claim. The miscible antimicrobial metal-based reagent?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 45-46, 48, 50-51, 53, 55-56 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hailin (CN 102205209 B – machine translated).
Regarding claim 45, teaches an anti-microbial hollow fiber membrane for filtration of liquids comprising a plurality of porous hollow membrane fibers, wherein liquid enters from outside of the fiber membrane and passes through the porous membrane fibers into and along a lumen of the fibers (intended use – refer MPEP 2113), thereby retaining filtrate outside of the membrane and filtered liquid flows out from a hollow end of the fiber (p. 3). Since applicant has not specified which solution the 
Regarding claim 46, the hollow fibers are formed from a polymer or a polymer mixture (p. 3).
Regarding claim 48 the fibers form is produced as a single layer, PES membranes are known to be hydrophobic.
Regarding claim 50, the hollow fiber membrane is substantially as claimed thereby the properties of at least a, b or c would be inherent. 
Regarding claim 51 would have the capability of being used as (a) outside-in orientation; or (b) inside-out orientation (intended use).
Regarding claim 53, the member would have to capability of being washed.
Regarding claim 55, all of the externally facing surface of each fiber would include an anti-microbial substance within the substance of the polymer or polymer mix  (p. 3-4).
Regarding claim 56, the antimicrobial substance comprises a metal oxide, metal salt or metal (p. 3).
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 47, 49 is/are rejected under 35 U.S.C. 103 as being obvious over Hailin (CN 102205209 B – machine translated).
 Regarding claim 47, membrane material of can be polyethersulfone or polysulfone present in 15-25% (w/w), with a pore former of polyvinylpyrrolidone of 1-15 % (w/w), solvent (NMP) of 40-80% (w/w), In re Malagari, 182 USPQ 549.
Regarding claim 49, while it is unclear how the method of the present application would lead to such a polar configuration starting from a homogenous blend, as the membrane of is made via all of the essential method steps of the independent method claim 15, it is considered that the same membrane must result. If not, it is clear that essential method steps are missing from the independent method claim. Further the reference notes the inner cavity of the membrane can be hydrophilic (p. 4). 
Claim(s) 54, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hailin (CN 102205209 B – machine translated) in view of Wollbeck (US 5032269 A).
Regarding claim 54, While Hailom does not teach the hollow fibers form a U-shaped membrane module with open ends. However, the reference notes the hollow fiber membranes can be of any shape.  Wollbeck teaches the hollow fibers can be a well-known u shape. Wollbeck teaches such design requires less space, whilst the surface area remains the same (abstract, C1-C2).  It would have been obvious to one of ordinary skill to have modified the shape of Hailom’s hollow fibers to be of a U-shape for the aforementioned reasoning. 
Regarding claim 62, Wolbeck teaches a housing having a feed channel (inlet) and a drain channel (outlet). It would have been obvious to one of ordinary skill to have used the housing of Wolbeck in Hailom for providing structural rigidity Hailom’s hollow fibers. Further, since the membrane of Hailom is substantially as claimed would inherently have the capability for the hydrophilic layer of membrane to maintain a capillary action of the liquid through the holes on fiber walls
Response to Arguments
Applicant argue the Hailin reference does not teach a miscible antimicrobial metal-based reagent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777